               Case 3:19-cr-00681-CRB Document 88 Filed 04/28/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 FRANK J. RIEBLI (CABN 221152)
   SAILAJA PAIDIPATY (NYBN 5160007)
 5 Assistant United States Attorney
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Frank.Riebli@usdoj.gov
 8        Sailaja.Paidipaty@usdoj.gov

 9 Attorneys for United States of America
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13 UNITED STATES OF AMERICA,                          ) Case No. CR 19-681 CRB
                                                      )
14           Plaintiff,                               )
                                                      ) STIPULATION TO CONTINUE SENTENCING
15      v.                                            ) HEARING : ORDER
                                                      )
16 SHANE CRATTY,                                      )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )
                                                      )
19

20           Shane Cratty pleaded guilty to Count One of the Indictment of the above-captioned matter on
21 March 17, 2021. At the change of plea hearing, the Court set the matter for sentencing on June 23,

22 2021. Mr. Cratty has been in custody since his arrest on December 10, 2019. Since Mr. Cratty’s change

23 of plea hearing, he has been placed in quarantine on a number of occasions, and this has made it difficult

24 for his attorney and U.S. Probation to meet with him in order to prepare the Pre-Sentence Report.

25 Further, Mr. Cratty’s co-defendant, Lindsay Williams, a/k/a Lindsay Muniz, is currently set to be

26 sentenced on August 11, 2021. The government wishes to minimize the number of times the victims’

27 families must re-live the deaths at issue in this case through their participation in the sentencing

28 proceedings. Finally, the government believes it may assist the Court in assessing Mr. Cratty’s and Ms.

     STIP. TO CONTINUE SENTENCING                     1
     CR 19-681 CRB
              Case 3:19-cr-00681-CRB Document 88 Filed 04/28/21 Page 2 of 3




 1 Williams’s relative culpability to sentence them together. For these reasons, the parties ask that the

 2 Court continue Mr. Cratty’s sentencing hearing from June 23, 2021 to August 11, 2021 at 10:00 a.m.

 3 DATED: April 26, 2020                                 Respectfully submitted,

 4                                                       STEPHANIE M. HINDS
                                                         Acting United States Attorney
 5
                                                                 /s/
 6                                                       FRANK J. RIEBLI
                                                         Assistant United States Attorney
 7

 8
                                                          /s/ Frank Riebli w/ permission
 9                                                       GREGOR GUY-SMITH
                                                         Attorney for Shane Cratty
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. TO CONTINUE SENTENCING                    2
     CR 19-681 CRB
             Case 3:19-cr-00681-CRB Document 88 Filed 04/28/21 Page 3 of 3




 1                                        [PROPOSED] ORDER

 2

 3         For the reasons stated above, the Court hereby continues the Shane Cratty’s sentencing hearing

 4 from June 23, 2021 to August 11, 2021 at 10:00 a.m.

 5 SO ORDERED.

 6 DATED: April ____,
                 28 2021
 7                                                     HON. CHARLES R. BREYER
                                                       United States District Judge
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. TO CONTINUE SENTENCING                  3
     CR 19-681 CRB
